DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in this application.
Response to Amendment
Claims 1-20 are cancelled. Claims 21-40 are added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 recites the limitation “a resistor coupled between the second cathode and the second cathode” in lines 1-2. This appears to mean “a resistor coupled between the first cathode and the second cathode” thereby claiming the resistor 329 or 369 in figure 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. U.S. Patent Application 2006/0092589 (hereinafter “Bhattacharya”).
Regarding claim 21, Bhattacharya teaches a circuit (refer to [0002])comprising: 	a first transistor (i.e. NMOS device 208)(fig.2) having a first drain (implicit), a first source (implicit), and a first gate (implicit); 	a second transistor (i.e. NMOS device 210)(fig.2) having a second drain (implicit), a second source (implicit), and a second gate (implicit), the second source coupled to the first source (implicit); 	a first voltage sensing circuit (i.e. resistor R1 and capacitor C1)(fig.2) coupled to the first drain (implicit) and to the second drain (implicit)(R1 and C1 are coupled to the second drain through C2 and R2); 	a first driver circuit (i.e. inverter 206)(fig.2) coupled between the first voltage sensing circuit and the first gate (implicit); 	a second voltage sensing circuit (i.e. capacitor C2 and resistor R2)(fig.2) coupled to the first drain (implicit)(R2 and C2 are coupled to the first drain through C1 and R1) and to the second drain (implicit); and 	a second driver (i.e. inverter 206)(fig.2) coupled between the second voltage sensing circuit and the second gate (implicit).
Regarding claim 27, Bhattacharya teaches the circuit of claim 21, wherein the circuit is an integrated circuit (refer to [0002]).
Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasita et al. U.S. Patent No. 5,875,245 (hereinafter “Miyasita”).
Regarding claim 28, Miyasita teaches a circuit (refer to fig.21A and 21B) comprising: 	a first diode (i.e. D1 in the figure below)(fig.21A) having a first anode (implicit) and a first cathode (implicit); 	a second diode (i.e. D2 in the figure below)(fig.21A) having a second anode (implicit) and a second cathode (implicit); 	a voltage clamp circuit (i.e. D3 and D4 in the figure below)(fig.21B) coupled to the second cathode (implicit)(they are coupled through ground GND); and 	a current mirror (i.e. current mirror in the figure below)(fig.21A) coupled to the first cathode (implicit), to the second anode (implicit), and to the voltage clamp circuit (implicit).

    PNG
    media_image1.png
    792
    695
    media_image1.png
    Greyscale

Regarding claim 30, Miyasita teaches the circuit of claim 28, wherein the voltage clamp circuit comprises: a third diode (i.e. D3 in the figure above)(fig.21B) having a third cathode (implicit) and a third anode (implicit), the third anode coupled to the current mirror (implicit); and a fourth diode (i.e. D4 in the figure above)(fig.21B) having a fourth cathode (implicit) and a fourth anode (implicit), the fourth cathode coupled to the third cathode (implicit) and the fourth anode coupled to the second cathode (implicit).
Claim(s) 33-36 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logiudice U.S. Patent Application 2010/0118459 (hereinafter “Logiudice”).
Regarding claim 33, Logiudice teaches a circuit (i.e. reverse battery protected device 100)(fig.1) comprising: 	a first transistor (i.e. MOSFET switch M1)(fig.1) having a first drain (i.e. drain 118)(fig.1), a first source (i.e. source 122)(fig.1), and a first gate (i.e. gate 136)(fig.1); 	a second transistor (i.e. MOSFET switch M0)(fig.1) having a second drain (i.e. drain 126)(fig.1), a second source (i.e. source 124)(fig.1), and a second gate (i.e. gate 134)(fig.1), the second source coupled to the first source (implicit); 	a positive sensing circuit (i.e. resistor Rg2 and diode D1)(fig.1) coupled to the first transistor (implicit), to the first drain (implicit), and to the second drain (implicit); and 	a negative sensing circuit (i.e. resistor Rg1 and diode D01)(fig.1) coupled to the second transistor (implicit), to the first drain (implicit), and to the second drain (implicit).
Regarding claim 34, Logiudice teaches the circuit of claim 33, further comprising: a first pin (i.e. positive connector terminal 110)(fig.1) coupled to the first drain (implicit), wherein the first pin is adapted to be coupled to a device (implicit); and a second pin (i.e. negative connector terminal 114)(fig.1) coupled to the second drain (implicit), wherein the second pin is adapted to be coupled to the device (implicit).
Regarding claim 35, Logiudice teaches the circuit of claim 34, wherein the positive sensing circuit is configured to cause the first transistor to conduct current responsive to determining that a voltage between the first drain and the second drain is greater than a positive threshold (implicit)(refer to D1)(fig.1).
Regarding claim 36, Logiudice teaches the circuit of claim 35, wherein the negative sensing circuit is configured to cause the second transistor to conduct current responsive to determining that a voltage between the first drain and the second drain is less than a negative threshold (implicit)(refer to D01).
Regarding claim 40, Logiudice teaches the circuit of claim 33, further comprising a substrate (i.e. substrate subst)(fig.1) coupled to the first source and to the second source (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya as applied to claim 21 above, and further in view of Miyasita.
Regarding claim 22, Bhattacharya teaches the circuit of claim 21, however Bhattacharya does not teach wherein the first voltage sensing circuit comprises: a first diode having a first anode and a first cathode, the first anode coupled to the first drain; a second diode having a second anode and a second cathode, the second cathode coupled to the second drain; a voltage clamp circuit coupled to the second cathode; and a current mirror coupled to the first cathode, to the second anode, and the voltage clamp circuit. However Miyasita teaches wherein the first voltage sensing circuit comprises: a first diode (i.e. D1 in the figure above)(fig.21A) having a first anode (implicit) and a first cathode (implicit), the first anodes coupled to the first drain (implicit); a second diode (i.e. D2 in the figure above)(fig.21A) having a second anode (implicit) and a second cathode (implicit), the second cathode coupled to the second drain (implicit); a voltage clamp circuit (i.e. D3 and D4 in the figure above)(fig.21B) coupled to the second cathode (implicit)(they are coupled through ground GND); and a current mirror (i.e. current mirror in the figure below)(fig.21A) coupled to the first cathode (implicit), to the second anode (implicit), and to the voltage clamp circuit (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Bhattacharya to include the voltage sensing circuit of Miyasita to provide the advantage of using a voltage sensing circuit capable of handling a high voltage signal and detecting any type of overvoltage not just fast transients.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya as applied to claim 21 above, and further in view of Logiudice.
Regarding claim 25, Bhattacharya teaches the circuit of claim 21, however Bhattacharya does not teach the circuit further comprising a substrate coupled to the first source and to the second source. However Logiudice teaches the circuit further comprising a substrate coupled to the first source and to the second source (i.e. substrate subst)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Bhattacharya to include the substrate of Logiudice to provide the advantage of creating a ground between the two transistors in order to limit the voltage across each transistor.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasita.
Regarding claim 31, Miyasita teaches the circuit of claim 30, however Miyasita does not teach the circuit further comprising a resistor coupled between the current mirror and the third anode. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit further comprising a resistor coupled between the current mirror and the third anode to provide the advantage of adjusting the voltage level at which the transistor is turned on to allow for greater flexibility of the circuit.
Regarding claim 32, Miyasita teaches the circuit of claim 28, however Miyasita does not teach the circuit further comprising a resistor coupled between the second cathode and the second cathode. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit further comprising a resistor coupled between the second cathode and the second cathode to provide the advantage of adjusting the voltage level at which the transistor is turned on to allow for greater flexibility of the circuit.
Claims 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logiudice as applied to claim 33 above, and further in view of Miyasita.
Regarding claim 37, Logiudice teaches the circuit of claim 33, however Logiudice does not teach wherein the positive sensing circuit comprises: a first diode having a first anode and a first cathode, the first anode coupled to the first drain; a second diode having a second anode and a second cathode, the second cathode coupled to the second drain; a voltage clamp circuit coupled to the second cathode; and a current mirror coupled to the first cathode, to the second anode, and the voltage clamp circuit. However Miyasita teaches wherein the positive sensing circuit comprises: a first diode (i.e. D1 in the figure above)(fig.21A) having a first anode (implicit) and a first cathode (implicit), the first anodes coupled to the first drain (implicit); a second diode (i.e. D2 in the figure above)(fig.21A) having a second anode (implicit) and a second cathode (implicit), the second cathode coupled to the second drain (implicit); a voltage clamp circuit (i.e. D3 and D4 in the figure above)(fig.21B) coupled to the second cathode (implicit)(they are coupled through ground GND); and a current mirror (i.e. current mirror in the figure below)(fig.21A) coupled to the first cathode (implicit), to the second anode (implicit), and to the voltage clamp circuit (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Logiudice to include the voltage sensing circuit of Miyasita to provide the advantage of using a voltage sensing circuit capable of handling a high voltage signal and detecting any type of overvoltage not just fast transients.
Regarding claim 39, Logiudice and Miyasita teach the circuit of claim 37, wherein the voltage clamp circuit comprises: a third diode (i.e. Miyasita D3 in the figure above)(fig.21B) having a third cathode (implicit) and a third anode (implicit), the third anode coupled to the current mirror (implicit); and a fourth diode (i.e. Miyasita D4 in the figure above)(fig.21B) having a fourth cathode (implicit) and a fourth anode (implicit), the fourth cathode coupled to the third cathode (implicit) and the fourth anode coupled to the second drain (implicit).
Allowable Subject Matter
Claims 23, 24, 26, 29, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 23 and 24 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 23, especially wherein the current mirror comprises: a fourth transistor having a fourth source, a fourth drain, and a fourth gate, the fourth source coupled to the first cathode, the fourth drain coupled to the voltage clamp circuit, and the fourth gate coupled to the fourth drain; and a fifth transistor having a fifth source, a fifth drain, and a fifth gate, the fifth source coupled to the first cathode, the fifth gate coupled to the fourth gate, and the fifth drain coupled to the second anode.
	Claim 26 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 26, especially wherein the first driver circuit comprises: a third transistor having a third drain, a third source, and a third gate, the third drain coupled to the first drain, the third source coupled to the first gate, and the third gate coupled to the first voltage sensing circuit; and a resistor coupled between the third source and the first source.
	Claim 29 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 29, especially wherein the current mirror comprises: a fourth transistor having a fourth source, a fourth drain, and a fourth gate, the fourth source coupled to the first cathode, the fourth drain coupled to the voltage clamp circuit, and the fourth gate coupled to the fourth drain; and a fifth transistor having a fifth source, a fifth drain, and a fifth gate, the fifth source coupled to the first cathode, the fifth gate coupled to the fourth gate, and the fifth drain coupled to the second anode.
	Claim 38 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 38, especially wherein the current mirror comprises: a fourth transistor having a fourth source, a fourth drain, and a fourth gate, the fourth source coupled to the first cathode, the fourth drain coupled to the voltage clamp circuit, and the fourth gate coupled to the fourth drain; and a fifth transistor having a fifth source, a fifth drain, and a fifth gate, the fifth source coupled to the first cathode, the fifth gate coupled to the fourth gate, and the fifth drain coupled to the second anode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839